—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about February 26, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crime of robbery in the second degree, and placed *32him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations. Given these determinations, there was ample evidence of appellant’s participation in the robbery. Concur — Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.